Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 08/15/2022. Applicant amended claims 1-4, 6-7 and 9-15. Claims 1-15 are presented for examination and based on current examiner’s amendment claims 1, 3-4, 6-9 and 14-15, renumbered as 1-9 are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 08/15/2022, with respect to claims 1-15 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Eschweiler, Thomas (Reg. No. 36,981).

The application has been amended as follows:
	
The claims have been amended as follows:
Claims: 
1.	(Currently amended) A method for feeding electric power from a photovoltaic system via a grid connection point into an AC grid having a low short-circuit power, comprising:
connecting a DC voltage side of at least one first inverter of the photovoltaic system to a photovoltaic generator and an AC voltage side of the at least one first inverter to the grid connection point, wherein the at least one first inverter is operated as a current source, and
connecting an AC voltage side of a second inverter of the photovoltaic system to the grid connection point, wherein the second inverter is operated as a voltage source based on measurement values of an AC voltage measured at the photovoltaic system and a voltage droop curve, 
wherein for a first total short-circuit power of all first inverters operated as the current source, and a second total short-circuit power of the AC grid and of the second inverter operated as the voltage source, a ratio of the second total short-circuit power to the first total short-circuit power is greater than or equal to 2,
wherein active power and reactive power are fed in at the grid connection point by the second inverter,
wherein the at least one first inverter is connected to the photovoltaic generator on the DC voltage side via a first DC link circuit having a first link circuit capacitance,  
wherein the second inverter is connected on its DC voltage side to a second DC link circuit having a second link circuit capacitance that is greater than the first link circuit capacitance by at least 100%, and
wherein the second inverter is a bidirectional inverter.

2.	(Cancelled)

3.	(Previously presented) The method as claimed in claim 1, wherein the second inverter of the photovoltaic system operated as the voltage source comprises a single second inverter.

4.	(Currently amended) A photovoltaic system for carrying out the method for feeding electric power from the photovoltaic system via the grid connection point into the AC grid having the low short-circuit power as claimed in claim 1



5.	(Cancelled)

6.	(Previously presented) The photovoltaic system as claimed in claim 4, further comprising at least one of a lithium-ion battery and a super capacitor connected to the second DC link circuit. 

7.	(Previously presented) The photovoltaic system as claimed in claim 4, further comprising another photovoltaic generator connected to the second DC link circuit.

8.	(Currently amended) The photovoltaic system as claimed in claim 6, wherein the AC grid is a three-phase grid and the second inverter is a three-phase inverter.

9.	(Currently amended) An inverter system, comprising:
	a first inverter[[s,]] , wherein the first inverter is operated as a current source; and
	a second inverter having a DC input terminal configured to connect to an energy store, and an AC output terminal coupled to the grid connection point terminal,
	wherein the second inverter is configured to operate as a voltage source based on one or more measurement values of an AC voltage associated with the grid connection point terminal and a voltage droop curve, 
wherein active power and reactive power are fed in at the grid connection point terminal by the second inverter,
wherein the first inverter is connected to the photovoltaic device on the DC input terminal via a first DC link circuit having a first link circuit capacitance, 
wherein the second inverter is connected on its DC input terminal to a second DC link circuit having a second link circuit capacitance that is greater than the first link circuit capacitance by at least 100%, 
wherein the second inverter is a bidirectional inverter, 
wherein a first total short-circuit power of the first inverter and a second total short-circuit power of an AC grid and the second inverter is controlled at a predefined ratio range, and
wherein the predefined ratio range is a ratio of the second total short-circuit power and the first total short-circuit power, and is a ratio of 2:1 or greater.

10-13.   	(Cancelled)

14.	(Currently amended) The inverter system of claim [[13]] 9, wherein the energy store comprises at least one of a lithium-ion battery and a super capacitor connected to the DC link circuit. 

15.	(Currently amended) The inverter system of claim [[13]] 9, wherein the energy store comprises another photovoltaic generator connected to the DC link circuit.


Reasons for Allowance

4.	Claims 1, 3-4, 6-9 and 14-15, renumbered as 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3-4 and 6-8, renumbered as 1-6; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method for feeding electric power from a photovoltaic system via a grid connection point into an AC grid having a low short-circuit power, comprising: connecting a DC voltage side of at least one first inverter of the photovoltaic system to a photovoltaic generator and an AC voltage side of the at least one first inverter to the grid connection point, wherein the at least one first inverter is operated as a current source, and connecting an AC voltage side of a second inverter of the photovoltaic system to the grid connection point, wherein the second inverter is operated as a voltage source based on measurement values of an AC voltage measured at the photovoltaic system and a voltage droop curve, wherein for a first total short-circuit power of all first inverters operated as the current source, and a second total short-circuit power of the AC grid and of the second inverter operated as the voltage source, a ratio of the second total short-circuit power to the first total short-circuit power is greater than or equal to 2, wherein active power and reactive power are fed in at the grid connection point by the second inverter, wherein the at least one first inverter is connected to the photovoltaic generator on the DC voltage side via a first DC link circuit having a first link circuit capacitance, wherein the second inverter is connected on its DC voltage side to a second DC link circuit having a second link circuit capacitance that is greater than the first link circuit capacitance by at least 100%, and wherein the second inverter is a bidirectional inverter”. As recited in claims 1, 3-4 and 6-8, renumbered as 1-6.

Claims 9 and 14-15, renumbered as 7-9; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An inverter system, comprising: a first inverter having a DC input terminal configured to connect to a photovoltaic device or other DC power generating device, and having an AC output terminal coupled to a grid connection point terminal, wherein the first inverter is operated as a current source; and a second inverter having a DC input terminal configured to connect to an energy store, and an AC output terminal coupled to the grid connection point terminal, wherein the second inverter is configured to operate as a voltage source based on one or more measurement values of an AC voltage associated with the grid connection point terminal and a voltage droop curve, wherein active power and reactive power are fed in at the grid connection point terminal by the second inverter, wherein the first inverter is connected to the photovoltaic device on the DC input terminal via a first DC link circuit having a first link circuit capacitance, wherein the second inverter is connected on its DC input terminal to a second DC link circuit having a second link circuit capacitance that is greater than the first link circuit capacitance by at least 100%, wherein the second inverter is a bidirectional inverter, wherein a first total short-circuit power of the first inverter and a second total short-circuit power of an AC grid and the second inverter is controlled at a predefined ratio range, and wherein the predefined ratio range is a ratio of the second total short-circuit power and the first total short-circuit power, and is a ratio of 2:1 or greater”. As recited in claims 9 and 14-15, renumbered as 7-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839